Citation Nr: 0022974	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to basic eligibility for Survivors and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARINGS ON APPEAL

Appellant, a family friend, and the appellant's husband


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1973 with a period of service in the Republic of Vietnam from 
December 26, 1971 to February 18, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to service 
connection for PTSD for purposes of accrued benefits, and 
denied entitlement to service connection for the cause of the 
veteran's death and eligibility to Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death.

In October 1998, the Board remanded the issue to the RO to 
schedule a Travel Board hearing.  A hearing was, in fact, 
held before the undersigned Member of the Board sitting in 
North Little Rock, Arkansas, in March 2000.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1. In February 1992, the veteran filed a claim for 
entitlement to service connection for PTSD, but he died on 
September [redacted], 1996, at the age of 51 while his claim 
was pending on appeal.

2.  According to the Certificate of Death, the veteran's 
immediate cause of death was listed as cardiorespiratory 
arrest due to metabolic acidosis as a consequence of possible 
sepsis due to disseminated intravascular coagulation.

3.  In January 1997, the appellant, the veteran's mother, who 
had custody of his minor children, filed claims for accrued 
benefits, dependency and indemnity compensation for the cause 
of death, and basic eligibility for Chapter 35 benefits.  

4.   At the time of the veteran's death, service connection 
had been established for the residuals of a gunshot wound to 
the left foot, rated at 30 percent disabling. 

5.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

6.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a neuropsychiatric 
disability of any kind.

7.  The service records and other evidence of record fail to 
corroborate the claimed in-service stressors.

8.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.

9.  The claim for service connection for PTSD is not 
plausible or capable of substantiation.  

10.  There were no periodic monetary benefits that were 
unpaid at the time of the veteran's death based on service 
connection for PTSD that can no be paid to his survivors as 
accrued benefits.  

11.  The disorders that resulted in the veteran's death, to 
include disseminated intravascular coagulation, possible 
sepsis, and metabolic acidosis, had their onset long after 
service and are unrelated to service or incident thereof.

12.  No competent evidence has been submitted that would tend 
to substantiate the appellant's allegations that the cause of 
the veteran's death was related to his active military 
service.

13.  The appellant has not presented competent evidence of a 
relationship between the veteran's service connected left 
foot disorder and the disorders related to his death.

14.  The claim involving basic eligibility under the 
provisions of Chapter 35 is not plausible as the veteran did 
not die of a service-connected disability rated 100 percent 
disabling, or die while a disability so evaluated was in 
existence.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD for purposes of 
accrued benefits is not well grounded and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1999).

3.  The claims for service connection for the cause of the 
veteran's death, and the claim for basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code are not well 
grounded and there is no statutory duty to assist the 
appellant in developing facts pertinent to those claims. 38 
U.S.C.A. §§ 1310, 5107, 3500, 3501 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.312, 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.312 (1999).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to receive at the time of death based 
on existing ratings or decisions or those benefits due, based 
on evidence in the file at the date of death that were unpaid 
for a period not to exceed two years prior to death may be 
paid to his spouse, children or dependent parents as accrued 
benefits.  38 U.S.C.A. § 5121 (West 1991) and 38 C.F.R. 
§ 3.1000 (1999).

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 
(1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence a claim that is well grounded; that is, a claim that 
is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997, shortly after the appellant filed her claim.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)).  Although the new regulation purports to 
essentially restate the three essential elements previously 
in effect, the timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
the change to the regulation as it pertains to this case is 
not so significant that the Board is unable to proceed.  As 
there is no essential substantive change affecting this case, 
neither the old nor the new provisions are more liberal as 
affects this claim.  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

II.  Factual Background 

Historically, the RO granted entitlement to service 
connection for PTSD by rating decision dated in February 
1985, but the grant was subsequently severed on the basis 
that no objective stressors were shown and because of other 
inconsistencies in the veteran's reported history.  A claim 
for restoration for PTSD was denied by Board decision dated 
in May 1987.  In February 1992, the veteran filed another 
claim for entitlement to service connection for PTSD.  
However, while the claim was pending on appeal, the veteran 
died in September 1996, with the cause of death listed on the 
Death Certificate as cardiorespiratory arrest due to 
metabolic acidosis as a consequence of possible sepsis due to 
disseminated intravascular coagulation.  

In January 1997, the appellant, the veteran's mother, who had 
custody of his minor children, filed a claim for accrued 
benefits, cause of death, and eligibility for Chapter 35 
benefits.  She contends, in essence, that the veteran had a 
diagnosis of PTSD for several years prior to his death and 
that he experienced combat stressors while he was in Vietnam 
causing the PTSD.  She also, in effect, maintains that she is 
entitled to service connection for the cause of the veteran's 
death because his PTSD was related to his ultimate demise.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
psychiatric disorder.  Specifically, an August 1971 Report of 
Mental Status Evaluation was essentially normal and he was 
found to meet the retention standards.  Moreover, his medical 
discharge examination report noted a normal psychiatric 
clinical evaluation.  Parenthetically, the Board notes that 
while on active duty the veteran shot himself while on leave 
and suffered a serious left foot injury.  The record shows 
that he was ultimately discharged due to his left foot 
disability.

Post service medical records are negative for any psychiatric 
treatment until August 1982 when the veteran was hospitalized 
for what was thought to be a personality disorder.  He 
complained of feeling depressed, irritable, was unable to 
hold a job because of his left foot disability, and had 
recently struck an elderly couple crossing the road, killing 
the husband.  He reported feeling depressed since service but 
did not suggest that his symptoms were related to active 
duty.  There was no further treatment until March 1983 when 
he sought treatment for family and financial problems.  He 
also indicated that he was drinking 2-3 six packs of beer 
daily.  He was hospitalized with a diagnosis of adjustment 
disorder with depressed features.  In an August 1983 
outpatient treatment record, he reported that he had 
nightmares of Vietnam with flashbacks and loud voices.  The 
clinical impression was rule/out PTSD.

In a March 1984 VA examination report, the veteran related 
that he was present in Vietnam from December 1970 to March 
1971 (parenthetically, the Board notes that his service 
personnel records show that he was in Vietnam from December 
26, 1971 to February 18, 1972 - approximately 7 1/2 weeks).  He 
related that 14 of his fellow servicemen were killed in his 
quonset hut his first night in Vietnam and he felt guilty 
about it because he was slated to take one of the bunks where 
one of his friends had been killed but his friend had taken 
it for himself.  He reported current symptoms of aggression 
toward his family, nightmares, restlessness, heavy drinking, 
and the like.  The diagnosis was PTSD.

By rating decision dated in February 1985, the RO granted 
entitlement to service connection for PTSD.  However, a 
subsequent letter from the U.S. Army and Joint Services 
Environmental Support Group (ESG) (now United States Armed 
Services Center for Research of Unit Records (USASCRUR)) was 
unable to verify the veteran's stressors with respect to the 
men killed.  In March 1986, the RO severed the grant of 
service connection for PTSD, which the Board upheld by a 
decision dated in May 1987.

Subsequent outpatient treatment notes indicate that the 
veteran was treated for depression due to family and 
financial stressors.  In July 1988, Amitriptyline was 
discontinued in favor of Prozac; however, there was no 
mention of a diagnosis of PTSD.  A February 1989 note reveals 
a medical history of a personality disorder and a diagnosis 
of depression but not PTSD.  In February 1992, he again filed 
a claim for PTSD and was hospitalized with complaints of 
nightmares associated with Vietnam, difficulty sleeping, and 
flashbacks.  He related a past medical history of PTSD but 
gave no specifics with respects to stressors.  The final 
diagnoses included major depression and PTSD.

In May 1992, the veteran was hospitalized for complaints of 
nightmares and feelings of guilt.  He related that he was a 
helicopter door gunner and was wounded in combat, injuring 
his left foot.  He indicated that he went on combat patrols 
and other very dangerous duty more than 50 times, was 
surrounded by the enemy more than 12 times, and that up to 25 
percent of the men in his unit were killed in action, 
wounded, or missing in action in Vietnam.  He stated that he 
fired at the enemy on more than 50 occasions, saw someone hit 
by round up to 50 times, and was in danger of being killed 50 
or more times.  He reflected that he flew an aircraft over 
South Vietnam and North Vietnam and was wounded in Vietnam, 
losing two toes on his left leg.  

He complained of, among other things, vivid recollections of 
those left behind while he was helping others out of combat 
areas, being constantly fired at, and seeing others being 
hit.  He remarked that he had combat nightmares three to four 
times per week, ruminations of military service, flashbacks 
three to four times per month, markedly diminished interest, 
and problems with feelings of incapacity, looseness, and 
difficulty with work.  He no longer went to movies, dancing, 
sports, parties, hunting or fishing, or participating in 
church or other social activities.  He related emotional 
estrangement from others, and difficulty experiencing 
feelings.  The final diagnosis was PTSD.

In September 1996, the veteran died.  His immediate cause of 
death was listed in the Certificate of Death as 
cardiorespiratory arrest due to metabolic acidosis as a 
consequence of possible sepsis due to disseminated 
intravascular coagulation.  In January 1997, the appellant, 
who had been appointed guardian of the veteran's minor 
children, filed a claim for service connection for PTSD for 
accrued benefits, and added a claim for entitlement to 
service connection for the cause of death, and eligibility 
for Chapter 35 benefits.  At a personal hearing in May 1997, 
she testified that the veteran wrote her from Vietnam that 
his friends were killed shortly after he arrived in Vietnam.  
She indicated that he was supposed to be a mechanic but was a 
door gunner and acknowledged that he was only in Vietnam for 
90 days (records reveal he was in Vietnam less than 60 days).  
He told her that he had shot children, picked up wounded 
soldiers, worked as a door gunner, and handled dead bodies.  
She related that he was transferred from Vietnam early 
because he was having trouble with his wife.  He had been 
shot in the foot while he was home on leave and had not 
worked since the early 1980s.  She reported that he had 
problems with nightmares, flashbacks, and did not handle 
stress very well.  

Upon further questioning, the appellant and her attorney 
acknowledged that there was not sufficient evidence to 
support a claim for service connection for the cause of 
death.  The main theory of the claim was that the veteran had 
been totally disabled for a period of over ten years due to 
PTSD prior to his death.  The appellant stressed that the 
veteran told her that he handled dead bodies every day 
because the helicopter would go out and pick up bodies.  A 
family friend testified that she talked with the veteran a 
lot about Vietnam and he related to her stories of picking up 
dead bodies, dealing with multiple body parts, a North 
Vietnamese child or woman cutting a man's throat shortly 
after the veteran arrived, and fire fights.  She related that 
he stayed at her house one night and woke up screaming, told 
her that he had once choked his former wife during a similar 
nightmare, and would call out to the Viet Cong.  She recalled 
a couple names the veteran mentioned had been killed.  The 
appellant concluded that the veteran had been having problems 
since at least 1985.

In a July 1997 letter written by Douglas A. Stevens, Ph.D., 
clinical psychologist, to the veteran's attorney, Dr. Stevens 
indicated that he had reviewed some information on the 
veteran and opined that the veteran was vocationally disabled 
since February 1985.  Apparently Dr. Stevens supported his 
opinion on the basis that the veteran had been diagnosed with 
PTSD as early as February 1985 and given a 70 percent service 
connection (although, it is not obvious from the letter 
whether Dr. Stevens knew that the service connection grant 
was subsequently severed when the reported stressors were not 
verified), that he was service-connected for a left foot 
deformity, and that he had nonservice-connected hearing loss 
and left ankle disabilities.  Dr. Stevens stressed that this 
combination clearly indicated that the veteran was precluded 
from work prior to June 1985.

In an April 1998 letter, a pilot attached to the 358th during 
the time in question indicated that he saw the veteran's name 
in an issue of VFW magazine and the name rang a bell.  He 
related that he was shot down on February 20, 1972, (which 
the Board notes parenthetically was two days after the 
veteran left Vietnam) and that he had no other recollections.  
He also recalled soldiers named Jackson and Meecham in the 
same unit.  

At a travel hearing before the undersigned in March 2000, the 
appellant testified that after the veteran's death she was 
given custody of the three minor of his five children.  She 
related that the veteran wrote to her while he was in Vietnam 
and reported soldiers in the next tent getting their throats 
cut, and that he was a doorgunner.  She indicated that after 
he was discharged, he was very nervous and lived with her 
most of the time.  She reflected that he would sit and stare 
out the window all the time, told her he shot children, could 
not sleep at night, and had a hard time keeping a job.  She 
recalled that he was found disabled for Social Security about 
three years prior to his death (dating the Social Security 
award to 1992-1993) but only worked for about two years after 
service separation.  She observed that he had flashbacks, had 
friends but did not socialize much, started drinking, and had 
other medical problems such as a problem with his heart, 
diabetes, a foot infection, and a hernia.  She remarked that 
he was never the same man after he came back from Vietnam.  

The appellant's husband testified that he knew the veteran 
before he went to Vietnam.  He reflected that when the 
veteran came back from Vietnam, he was more distressed, 
stayed to himself mostly, things bothered him more, he became 
upset easily when talking about war, and had trouble holding 
down a job.  He noted that the veteran did not go out with 
his friends like he used to, and stayed more or less to 
himself.  Upon further questioning, the appellant noted that 
the veteran was receiving compensation for a gunshot wound to 
the foot.  She related that he died because he bled to death 
inside and acknowledged that he had been drinking heavily 
prior to his death.  She reflected that he started getting 
psychiatric care within one or two years after separation and 
had been diagnosed with PTSD many years before.  She also 
noted that he had worked as a police officer for quite a long 
time then went to another county and worked as a deputy 
sheriff, then bank security but had psychiatric problems the 
entire time.  

III.  Legal Analysis

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1999).  
While the veteran was diagnosed with PTSD prior to his death, 
critical elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran had a diagnosis of PTSD 
and that the first element of Cohen was met, the appellant's 
claim for accrued benefits must still fail under the second 
element of Cohen because there is no evidence that the 
claimed in-service stressors actually occurred.  Even though 
the Board is compelled to presume the adequacy of the PTSD 
symptomatology and the sufficiency of the claimed in-service 
stressors for purposes of a medical diagnosis of PTSD, that 
is not the end of the inquiry.  The second prong of Cohen 
requires "credible supporting evidence" that the claimed 
in-service stressors actually occurred.  As noted above, if 
the "claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added). 

As an initial matter, despite testimony to the contrary, the 
Board finds that the veteran is not shown to have engaged in 
combat with the enemy based on the evidence of record.  
Specifically, the veteran's service records do not support a 
finding that the veteran was engaged in combat, as he was not 
awarded a recognized military citation associated with 
combat.  Further, his DD 214 form reflects that he worked in 
aircraft maintenance.  Moreover, the Board has considered a 
letter submitted by a pilot apparently attached to the same 
unit as the veteran in early 1972; however, although the 
pilot recalls the veteran's name, it is not sufficient 
evidence to show that the veteran was engaged in combat 
because the pilot could recall little more than just the 
veteran's name.  Thus, the service medical records and the 
other evidence on file do not support a finding that the 
veteran was engaged in actual combat.  

There is no supporting evidence, except the veteran's 
testimony prior to his death and the appellant's more recent 
assertions, that he was exposed to multiple stressors, 
including killings in his tent the night he arrived in 
Vietnam, his own alleged killing of women and children, 
picking up dead bodies, etc.  Specifically, while this claim 
was developed during the veteran's lifetime, several attempts 
were made to confirm the names of soldiers he indicated had 
died but all attempts were unsuccessful.  More recent 
testimony from the appellant and a family friend simply 
revealed the identical story and same names the veteran had 
claimed all along that have never been officially 
corroborated.  Since an attempt was already made to verify 
the names and the appellant has offered no additional 
information that would suggest the possibility of actual 
verification, it is unnecessary to attempt to again verify 
those same names.  There is simply no evidence that would 
tend to support his witnessing the killing of up to 14 men in 
his tent during his first night in Vietnam.  

Moreover, the Board notes several inconsistencies in the 
veteran's claimed stressors.  Most glaring is found in the 
May 1992 hospitalization report where the veteran reported 
that he was wounded in combat, injuring his left foot.  Later 
in the hospital summary, he again indicated that he flew 
aircraft in Vietnam and was wounded, losing two toes on his 
left foot.  Apparently based, in part, on this reported 
history, the treating physician diagnosed PTSD.  However, the 
records are clear that while the veteran did, in fact, 
sustain a gunshot wound to the left foot, it was incurred 
while he was on leave in Alabama, not in Vietnam.  Thus, on 
this occasion the veteran clearly misrepresented to the 
treating physician the nature of his in-service injury.  

During that same hospitalization, the veteran related that he 
was on more than 50 combat patrols, was surrounded by the 
enemy more than 12 times, up to 25 percent of the men in his 
unit were killed in action, missing, or wounded, that he 
fired at the enemy more than 50 times, saw soldiers injured 
or killed up to 50 times, and was in danger of being killed 
more than 50 times.  The Board notes that the service 
personnel records show that the veteran was in Vietnam, for a 
total time of less than 60 days which would be inconsistent 
with his unverified account of having participated in more 
than 50 combat patrols.  Particularly, in light of the fact 
that his service personnel records only document his 
participation in one "unnamed campaign" in December 1971 
and no indication of the level of combat the veteran claimed 
he was exposed.  His service personnel records further 
reflect that he worked in aircraft maintenance and made no 
reference to his being a door gunner.  Accordingly, the 
contemporaneous service personnel records do not support the 
veteran's claimed stressors with respect to his alleged 
active combat involvement.

The Board has also considered the appellant's argument that 
the veteran had been disabled since at least 1985 due to PTSD 
and the supporting letter from Dr. Stevens to that effect.  
As noted previously, it is not clear that Dr. Stevens was 
aware that the veteran's 70 percent service connection for 
PTSD had been severed at the time he rendered his opinion.  
Regardless, Dr. Stevens' opinion that the veteran was totally 
disabled due to PTSD does not address the threshold question 
of entitlement to service connection and is not dispositive 
of the issue before the Board.

In sum, since the evidence does not reflect that the veteran 
was engaged in combat with the enemy, corroborating 
supporting evidence is needed to verify the claimed stressors 
for purposes of service connection for PTSD for accrued 
benefits.  In that regard, multiple attempts to locate 
supporting documentation has been unsuccessful.  As none was 
forthcoming, the Board finds that the appellant's failed in 
this element of the claimed service-connected disability.  

The Board has considered the appellant's statements that the 
veteran continually suffered from symptoms of PTSD 
essentially since separation from service and had been 
disabled for a period ten years prior to the veteran's death.  
Although the appellant's statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The appellant lacks the medical expertise to offer 
an opinion as to the causation of the veteran's psychiatric 
disability.  Id.  In the absence of competent, credible 
evidence of causation, service connection is not warranted 
for PTSD for purposes of accrued benefits.  Similarly, the 
Board has considered the statements of a family friend and 
appellant's husband to the effect that the veteran exhibited 
signs of a psychiatric disability or PTSD since service.  
Their statements, however, do not provide a basis for 
relating the veteran's PTSD to service nor are they competent 
to make that medical connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based on the evidence of record, there is no corroborating 
evidence in the service medical or personnel records showing 
that the veteran engaged with the enemy during combat.  In 
this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements and 
those of the appellant, the appellant's husband, and a family 
friend regarding the veteran's experiences during service.  
Thus, the Board concludes that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a clear, unequivocal diagnosis of PTSD), the 
service medical records fail to establish the second element 
of the claim (verified in-service stressor).  Thus, there is 
no need for the Board to reach the third element of a claim 
for PTSD (causal nexus).  As such, the appellant's claim for 
service connection for PTSD for purposes of accrued benefits 
must be denied as not capable of being substantiated.

With respect to the claim for cause of death, a review of the 
relevant clinical evidence of record, including the service 
medical records, does not contain any evidence which would 
lead to a conclusion that service connection for disseminated 
intravascular coagulation, sepsis, or metabolic acidosis are 
warranted.  In this regard, the service medical records do 
not contain findings indicative of any of the above 
disorders.  Specifically, there is no evidence of treatment 
for any of the disorders until shortly before the veteran's 
death.  Moreover, the death certificate lists a one day 
history of disseminated intravascular coagulation and a two 
day history of possible sepsis.  Metabolic acidosis was noted 
to be incurred just hours prior to the veteran's death.  
Thus, the Board finds that the disorders causing the 
veteran's death were not clinically indicated until just 
prior to his death in September 1996.  This would render the 
appellant's claim not plausible or capable of substantiation, 
and therefore not well grounded.  The appellant has failed to 
produce any competent evidence, which would tend to show a 
connection between any of the disorders that contributed to 
the veteran's death and his period of military service.  As 
the claim is not well grounded, the duty to assist is not 
triggered and there is no further obligation on the VA with 
respect to this claim.

In any event, it is noted that in a personal hearing in May 
1997, the appellant and her attorney acknowledged that there 
was no evidence that the disorders implicated in the 
veteran's death were service connected.  Accordingly, as 
there is no objective medical evidence of record to support a 
finding of cause of death, the Board must find the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death to be not well-grounded.  

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis. At the time 
of the veteran's death his only service connected disability 
was rated as 30 percent disabling. Therefore, he was not in 
receipt of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  The discussion above informs her of 
the types of evidence lacking, which she should submit for 
well-grounded claim.  Moreover, there is nothing in the 
record that would suggest the existence of evidence that 
might serve to render any of the claims well grounded or 
plausible.



ORDER


Entitlement to service connection for PTSD for purposes of 
accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeal

 

